Judgment unanimously reversed and petition dismissed. Memorandum: Special Term vacated relator’s pleas of guilty under separate indictments to the crimes of murder and unlawful imprisonment in the first degree, and ordered relator rearraigned in Broome County on the original indictments, on its finding that section 335-b (subsequently 335-c) of the former Code of Criminal Procedure was not complied with when he entered his guilty pleas. Before relator was entitled to such relief, it was necessary to show that he was prejudiced by the court’s failure to give the warning. While this would be true even if relator had a prior felony conviction (People v Pittenger, 32 NY2d 711), it is undisputed in the record that relator had no prior felony conviction and was not eligible for multiple offender treatment. Thus the warning would have been meaningless and he was not harmed by its absence (People v Pittenger, supra, p 712; see, also, People ex rel. Doud v Mancusi, 39 AD2d 837). (Appeal from judgment of Cayuga Supreme Court&emdash; *1138habeas corpus.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.